Citation Nr: 9903259	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
secondary to inservice exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945 and from April 1951 to December 1951.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The issue of entitlement to service connection for a skin 
disorder, secondary to inservice exposure to mustard gas, 
will be addressed in the remand portion of the present 
decision/remand, as it needs additional development.


FINDING OF FACT

PTSD has never been diagnosed nor has the veteran submitted 
competent evidence supporting his allegation that the claimed 
inservice stressors actually occurred and that they were 
sufficient to cause the claimed, but undiagnosed, PTSD.


CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a well 
grounded claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).



REASONS AND BASES FOR THE FINDING AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  An appellant has, 
by statute, the duty to submit evidence that a claim is well-
grounded, which means that the evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  When such 
type of evidence is not submitted, the initial burden placed 
on the appellant is not met.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy, 
at 81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Eligibility for a PTSD service-connection award requires the 
presence of the following elements:  (1) a current, clear 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the specific claimed inservice stressor.  
See, 38 C.F.R. § 3.304(f) (1998); Zarycki v. Brown, 6 Vet. 
App. 91 (1993); and Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the first of the above mentioned criteria, the 
Court has said that, at a minimum, a "clear" medical 
diagnosis of PTSD should be "an unequivocal one."  See, 
Cohen, at 139.

If the claimed stressor is related to combat, service 
evidence that the veteran engaged in combat or that he was 
awarded the Purple Heart, Combat Infantryman Badge or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Additionally, if the veteran is shown to 
be a combat veteran, satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated by combat 
will be accepted as sufficient proof of service connection, 
as long as it is consistent with the circumstances, 
conditions or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran. 
See, 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d)) 
(1998); see, also, Zarycki, and Cohen.

A review of the record reveals no evidence of combat action 
during service.  It also reveals no evidence or any 
psychiatric treatment, nor a PTSD diagnosis, at any time, 
either during or after service.  In fact, the veteran 
acknowledged at an RO hearing that was conducted in February 
1996 that he had never been diagnosed with PTSD and that he 
had never been hospitalized for PTSD symptomatology.

In a January 1995 statement that the veteran submitted in 
response to an RO's December 1994 written request to describe 
the claimed inservice stressors in detail (including names, 
dates and places), the veteran explained that he was assigned 
to remove the bodies of dead airmen from airplanes between 
July 1943 and October 1945 and that these events caused 
nightmares and so much stress that he suffered two heart 
attacks thereafter.

According to the report of a VA mental disorders examination 
that was conducted in March 1995, the veteran described his 
stressors as having witnessed a German soldier "coming in 
with sparks coming out of [his plane's] tail" and later 
dying after a hospital stay, and having "lost so many 
friends in bomb raids."  Currently, he complained of 
nightmares and intrusive thoughts of the war.  He denied, 
however, extreme sensitivity to noises or discomfort in 
crowds and explained that he avoided watching war movies 
because he was just not interested in them, as they were 
"not real."  He also said that the claimed inservice 
exposure to mustard gas to which further reference will be 
made in the remand section of this decision/remand was 
another inservice traumatic experience he went through.

The above report also reveals that, on examination, the 
veteran had no loosening of associations, nor confusion or 
impairment of memory.  He was oriented times three, did not 
complain of hallucinations and showed no delusional material.  
His insight and judgment were adequate and he was found to be 
competent for VA purposes.  Anxiety disorder, not otherwise 
specified, was diagnosed and the examiner further stated 
that, while he thought that the veteran had numerous symptoms 
consistent with PTSD, including the recurrent and intrusive 
distressful recollections of past events, he could not find 
evidence of persistent avoidance of stimuli associated with 
the trauma, nor could he find some of the hypervigilance or 
exaggerated startled responses that "one would associate 
with PTSD."  He further stated that, however, if one were to 
give a lenient interpretation of PTSD, he thought that the 
symptoms were certainly consistent with that disorder.

As shown above, the Caluza criterion of a present disability 
has not been met, as PTSD has never been diagnosed.  The 
Board certainly is aware that the VA psychiatrist who 
conducted the mental disorders examination of March 1995 
found that the veteran had "numerous symptoms consistent 
with PTSD."  However, the symptoms were not sufficient for 
him to render a PTSD diagnosis unless a "lenient" 
interpretation of PTSD were made.  The Board is precluded 
from making such an interpretation because, as noted earlier, 
the Court has specifically said, in discussing the 
determination of whether a claim for service connection for 
PTSD is well grounded, that the Caluza criterion of a present 
disability requires a clear and unequivocal diagnosis of 
PTSD.  Such a diagnosis is absent from the record in this 
case.

The Board notes that the remaining Caluza criteria have not 
been met either, as it has not been demonstrated that the 
claimed inservice incidents, which remain unconfirmed, did 
occur and that, if they did occur, they were sufficient to 
support a diagnosis of PTSD which, again, has never been 
recorded.

With regard to the claimed inservice incidents, the Board 
further notes that the need to verify them through the U.S. 
Armed Services Center for Research of Unit Records 
("USASCRUR," formerly known as the U.S. Army & Joint 
Services Environmental Support Group, or "ESG") has not 
arisen because, as indicated earlier, there is no competent 
medical evidence of the current manifestation of the claimed 
PTSD and, in the absence of competent evidence of a present 
disability, there can be no valid claim.  See, Brammer, at 
225.  The need to take such action has not arisen also 
because the veteran simply failed to provide sufficiently 
detailed information regarding the alleged stressors, 
notwithstanding his having been advised, in the December 1994 
request for information, that, if his response was 
insufficient for further development, no further action would 
be taken on his claim.

The absence of competent medical evidence of a present 
disability, in conjunction with the lack of competent 
evidence linking the claimed, but undiagnosed, PTSD with the 
claimed, but unconfirmed, inservice stressors, leaves the 
Board with no other recourse but to conclude that the veteran 
has failed in his initial duty to submit a claim for service 
connection for PTSD that is well grounded.  The claim has 
failed and, as such, has to be denied.

Finally, the Board also notes that the veteran has not 
reported that any competent evidence not yet of record exists 
that, if obtained, would establish a well-grounded claim for 
service connection for PTSD.  Under these circumstances, VA 
has no further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for PTSD is denied


REMAND 

The issue of entitlement to service connection for a skin 
disorder,
secondary to inservice exposure to mustard gas:

This issue needs additional development, as it appears that 
the RO has not yet exhausted all available avenues to attempt 
to verify the claimed exposure to mustard gas during service.  
This action is especially needed due to the fact that the 
record contains at least one diagnosis of squamous cell 
carcinoma (recorded in May 1988), which is one of the 
disorders that VA recognizes as etiologically related to 
inservice exposure to mustard gas.

VA regulation provides that inservice full-body exposure to 
specified vesicant agents such as sulfur mustard (mustard 
gas), together with the subsequent development of several 
disorders, including squamous cell carcinoma of the skin, is 
sufficient to establish service connection for that 
condition.  See, 38 C.F.R. § 3.316(a) (1998).  Service 
connection may not be warranted for any of the conditions 
cited in § 3.316(a), however, if the claimed condition is due 
to the veteran's own willful misconduct or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  See, 38 C.F.R. § 3.316(b) (1998).

In addition to the above regulation, VA's Adjudication 
Procedure Manual M21-1, Part 3, Chapter 5, Subchapter II, 
§ 5.18 (hereinafter, "the M21-1") provides certain 
guidelines for the RO to follow in the development of mustard 
gas claims.  According to the M21-1, the veterans who can be 
service-connected for any of the mustard gas-related 
conditions listed in § 3.316(a) include those who (1) were 
exposed to said chemical during field or chamber testing; (2) 
were exposed under battlefield conditions in World War I; (3) 
were present at the German air raid on the harbor of Bari, 
Italy, in World War II; or (4) engaged in the manufacturing 
and handling of vesicant (blistering) agents during their 
military service.

The M21-1 further states that development for evidence of 
full-body exposure to mustard gas or Lewisite is necessary 
only if a veteran claims exposure, claims a mustard gas 
condition or when his name is included in a list kept by VA 
of over 2,400 Army and Navy volunteers who participated in 
mustard gas tests between August 1943 and October 1945.  It 
also indicates that, prior to the early 1950's, information 
about a person's participation in any kind of testing by the 
Army was placed in the individual's service medical records, 
which are stored at the National Personnel Records Center 
(NPRC), that said information can also be located by 
contacting the Army Chemical and Biological Defense Agency 
(ACBDA) at the Aberdeen Proving Grounds in Maryland, for 
testing allegedly done prior to 1955, and that verification 
of whether the claimant's name is contained in the 
aforementioned list of the thousand of volunteers who 
participated in testing between August 1943 and October 1945 
can be accomplished by contacting the VA's Compensation and 
Pension Service's Program Management Staff.

The veteran contends that he was exposed to mustard gas in a 
field or gas chamber test that was conducted sometime in late 
1942 or early 1943, at some unknown site, most likely in 
Utah, which his representative has suggested might have been 
the Dugway Proving Ground.  The veteran further contends that 
he has suffered from multiple skin disorders ever since that 
inservice experiment and that he is therefore entitled to be 
service-connected for the residuals of that exposure.

The record shows that, throughout the years and after 
service, the veteran has indeed received substantial medical 
treatment for skin disorders that have included diagnoses of 
squamous cell carcinoma, basal cell carcinoma, recurrent 
polypoid hemangioma of the nasal septum and actinic 
keratoses.  Further, the report of a March 1995 VA 
dermatological disorders examination reveals assessments of a 
history of cutaneous malignancies, numerous actinic keratoses 
and actinic damage, as well as the subscribing examiner's 
opinion to the effect that the veteran's appearance was very 
consistent with basal cell and/or squamous cell carcinoma.

The Board notes that only a few of the veteran's service 
medical records are of record and that it appears that they 
are the only such records available, as a request that the RO 
initiated in that regard in December 1994 resulted in a 
negative response from the NPRC and a suggestion that, if any 
records were on file as of July 12, 1973, they might have 
been destroyed in the well-known fire that occurred on that 
date at the NPRC's headquarters in Missouri.  Nevertheless, 
attempts to clarify the question of the claimed exposure by 
contacting the ACBDA and VA's Compensation and Pension 
Service, as well as the Dugway Proving Ground in Utah, still 
remain to be made.  Hence the need to remand this matter for 
such additional development.

Additionally, the Board is of the opinion that, if the 
veteran is finally identified as having been a participant in 
a mustard gas experiment during service, as he claims, he 
should then be scheduled to undergo another dermatological 
examination, since the last one in the record is already 
almost four years old and the question of what specific skin 
disorder (or disorders) currently is manifested (not to 
mention the question of its most likely etiology, which was 
not clearly addressed in the report of the March 1995 
examination) needs to be re-addressed.

The Court has held that VA's duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
matter on appeal is REMANDED for the following development:

1.  The RO should ask the veteran to 
submit a written, legible statement 
listing the dates and other identifying 
information regarding all VA and/or 
private medical treatment he has received 
for his skin problems since January 1995, 
if any.  The RO should also inform the 
veteran, in the same written 
communication, that he is free to furnish 
any additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
Any such new evidence submitted by the 
veteran should be associated with the 
claims folder.

2.  The RO should then obtain, and 
associate with the claims folder, copies 
of any records reflecting VA and/or 
private medical treatment for any skin 
disorder between January 1995 and the 
present time.

3.  In an attempt to exhaust all 
available avenues to confirm the 
veteran's allegations of having been part 
of a mustard gas experiment in 1942 or 
1943, and, in accordance with the 
provisions of the above-cited M21-1, the 
RO should contact both the VA 
Compensation and Pension Service's 
Program Management Staff and the 
Commander of the U.S. Army Chemical and 
Biological Defense Agency in Aberdeen 
Proving Ground, Maryland.  When 
requesting the pertinent information, the 
RO hereby is reminded to provide, in 
addition to the veteran's name, as much 
information as possible, including the 
veteran's service and Social Security 
numbers, the approximate date and 
location of the alleged test and the unit 
to which the veteran was assigned at the 
time.
 
4.  Additionally, the RO should contact 
the Dugway Proving Ground in Utah and 
inquire as to whether they maintain any 
lists or any other pertinent information 
that might be useful in the RO's attempts 
to confirm the claimed inservice exposure 
to mustard gas in the present matter.

5.  If, and only if, the veteran's 
claimed participation in mustard gas 
tests during service is confirmed, the RO 
should then schedule him for another 
dermatological examination, preferably by 
a specialist in cancerous diseases.  This 
individual should be requested to 
thoroughly review all the pertinent 
evidence in the claims folder, to include 
the report of the VA dermatological 
disorders examination of March 1995 and a 
copy of this remand, request any 
additional studies or tests deemed 
necessary, examine the veteran and 
thereafter submit a comprehensive and 
legible report of medical examination 
that should include, at least, the 
following information, accompanied by his 
or her rationale for each opinion 
expressed:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A list of all the currently-
manifested dermatological disorders, 
including any cancers such as 
squamous cell carcinoma of the skin, 
and their residuals, if any.

C.  For each currently-manifested 
dermatological disorder, his or her 
opinion as to its most likely 
etiology, including whether any 
nonservice-related supervening 
condition or event, such as actinic 
damage suffered prior to and 
following active military service, 
was the most likely cause of the 
disorder.

6.  After all the above actions have been 
completed and the requested report has 
been made part of the record, the RO 
should re-adjudicate the appealed claim.

If, upon re-adjudication of the above matter, the benefit 
sought on appeal remains denied, an SSOC should be provided 
to the veteran and his representative, with an appropriate 
period to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, No. 
97-78 (U.S. Vet. App. June 26, 1998).

Additionally, the RO hereby is requested to afford 
expeditious treatment to the claim hereby being remanded, as 
the law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

